McAdam, J.
This is an appeal by the defendant Julius J. Suckert from a judgment rendered against him jointly with the-, codefendant.
The defendants, husband and wife, had serious differences respecting their matrimonial obligations, which culminated in a suit, by the wife for divorce. A motion was made for alimony and counsel fees to enable the wife to prosecute the action, and the court directed a reference , to ex-Judge Van Hoesen to determine whether any, and if so what, relief of the character claimed should be awarded. The referee reported in favor of the wife, and the-court confirmed the report and awarded alimony (the amount not appearing), together with $500 counsel fees.
The plaintiff, a stenographer called in by the referee, took and transcribed the testimony, and at the request of the parties one-copy thereof was furnished for the use of .the referee, and one to-each of the attorneys to assist them in conducting the prosecution and defense of the application on behalf of their respective clients. The stenographer’s bill amounted to $261.32, and at the request of the attorneys each of them was furnished with a copy of it.
The husband sent his check for one-half of the bill, accompanied by a letter in which he said he would pay no more, for the reason that by agreement between the parties the other half was to be paid by the wife. The plaintiff, disavowing all knowledge óf the agreement, insisted that it did not bind her, and brought suit against the husband and wife to recover the unpaid balance of the bill. The wife offered no defense, while the husband answered denying any joint employment, and pleading the *78special agreement with his wife whereby he was to pay one-half of the fees only.
It must be assumed that the circumstances established an employment of the plaintiff by the parties, for they so regarded it throughout the reference, and the husband after its conclusion conceded it by paying one-half of the bill, placing his exemption from liability for the other half on the agreement with his wife. Such also is the necessary effect of the husband’s stipulation at the trial, wherein he agreed that the only question in dispute to be determined was his liability jointly with the wife for the half of the bill unpaid. The husband never disputed liability on any. ground other than the agreement with his wife, by which she was to pay one-half of the plaintiff’s'bill, and he cannot after litigation has begun change his ground and mend, his hold. Thorne v. French, 4 Misc. Rep. 441; affirmed, 143 N. Y. 679; Jones v. Rochester Co., 7 App. Div. 465, 473.
The rule is elementary, that if a person allows another to work for him under such circumstances that, no reasonable man would suppose that the latter means to do work for nothing, he will be liable to pay for it. The doing of the work is the offer; the permission to do it or acquiescence in its being done is the acceptance. Clarke on Cont. (Hornbook ed.) 25; Wood on M. & S., §§ 62, 67; Lewis v. Trickey, 20 Barb. 387; Smith v. R. R. Co., 102 N. Y. 190, 192.
The right to recover is not controlled by the law relating to taxation of stenographer’s fees as between the parties to the original action, but by the application of the principles which prevail, in ordinary cases of employment, wherein parties for whose benefit services are performed are jointly liable for their value.
Where one is employed by several persons to perform a service for the benefit of all and there is no agreement for a separate ' charge, the obligation is joint. 1 Parsons on Cont. (6th ed.) 11. The principle was applied to a stenographer suing for his fees (Adams v. Erie R. R. Co., 20 Abb. N. C. 180), and the liability was held to extend to all the parties in the action wherein the services were rendered.
It seems just that in actions for divorce the expenses of a proceeding before a referee to ascertain the financial condition of the husband for the purpose of determining the amount of alimony and counsel fees should be borne by the husband. Bishop on M. & D., §§ 911, 978; Collins v. Collins, 80 N. Y. 1; D’Llamosas v. D’Lla*79mosas, 62 id. 618; Smith v. Smith, 35 Hun, 378; Schloemer v. Schloemer, 49 N. Y. 82. In the .case last cited an order directing the husband to pay the plaintiff’s attorney $250 for referee’s fees in a divorce suit was affirmed.
■ The appellant claims that these cases merely determine the question as between husband and wife, and do not apply- to persons not parties to the record; but we fail to see how, as between themselves, certain obligations flow, but that when a person has performed labor for the husband and wife jointly, and is seeking to enforce the obligation, a different result must follow. But irrespective of this the evidence of employment is sufficient to charge the parties in the present instance. There is no proof that the wife had any separate estate or any credit save that of her husband, and the very nature of the application which was referred for determination would imply that she was without the. necessary means of livelihood or the ability to pay even the counsel she had employed to assert her legal rights, much less pay the stenographer the fees for transcribing or furnishing the minutes of the reference.
A stenographer on a reference holds no official position, and his right to compensation depends upon contract express or implied. He owes his connection with the case to the consent of the parties, and where they permit him to act knowing he expects compensation they should agree with him as to his charges and the mode of -payment, or bring home to him in some intelligent form any special limitation upon them liability.; otherwise the law may infer an agreement on them part to pay the customary fees, enforcible as other contracts are against the persons for whose joint benefit the work is performed.
In partnerships the partners are liable jointly to persons performing labor or giving credit to the firm, and if there is any special provision in the articles limiting the powers of any partner or exempting him from liability, it is unavailing against third persons unless it be proved that notice of the provision was brought home to the party before the credit was given. 1 Collyer on Part. (6th ed.), notes by Wood, 629, 630. And upon the same principles agents who fail to disclose their agency are made personally liable. Story on Agency, § 266; Whitman v. Johnson, 10 Misc. Rep. 725. Assuming for present purposes that the defendants by their agreement effectually regulated as between themselves the liability for stenographer’s fees, it could not affect the plain*80tiff unless communicated to her or made apparent in some form sufficient to charge her with notice.
The agreement as to dividing fees was not reduced to writing in the form of a stipulation filed with the referee, nor was it entered upon the official minutes; so that there was nothing to imply notice to the plaintiff, and she testifies that she had no knowledge of the agreement until after her work had been performed, 'and that she never assented to it in any way. ETor is it reasonable to assume that the plaintiff would have given credit to the wife when the plaintiff knew from the very nature of the proceeding before the referee that it was based on the wife’s impecuniosity and the husband’s supposed ability to pay.
The burden of proving that the plaintiff had knowledge of the special agreement was on the husband, and as he failed to satisfy the justice that it was made known to. the plaintiff so as to imply an assent thereto upon her part, the judgment' against him is not without evidence to sustain it.
The appellant in his answer pleads payment under the alleged special agreement; but as he was liable, upon the facts found, for the whole amount of the bill, he established a payment of one-half only, and this was credited in the complaint, wherein the balance alone was claimed.
We need not consider the technical effect of receiving the husband’s check for half of the bill in connection with the letter which' accompanied it, further than to hold that it did not establish the defense of payment pleaded. What effect that letter and the retention and use of the check would have had if the defendant had pleaded accord and satisfaction of a disputed liability (Fuller v. Kemp, 138 N. Y. 231) is not presented for review by the record before us.
The judgment must be affirmed, with costs.
Daly, P. J., and Bischoff, L, concur.
Judgment affirmed, with costs.